Title: To James Madison from James Monroe, 19 May 1821
From: Monroe, James
To: Madison, James


                
                    Dear Sir
                    Washington May 19. 1821
                
                Had I receiv’d your letter respecting Mr. Robt. Taylor, before the appointment of General Pegram to the office of marshall was made, I would not have hesitated to appoint Mr Taylor. But I knew nothing of his wish on the subject, & being appriz’d by the person who sent forward the resignation of General Moore, that an immediate appointment of his successor, would be necessary, as judge Tucker intended to hold a court, as soon as the vacancy was filled, & not before, I acted without the usual delay.

General Pegram occurr’d to me, as a person well qualified to discharge the duties of the office, & whose appointment promised to be satisfactory to the public. I had not heard from him, nor did I know that he would accept it. I thought if he declin’d it, that I should have done my duty in having, offer’d it to him, & gain’d time to receive & weigh the applications & pretentions of others. He accepted the office, as soon as he heard of his appointment, tho’ the commission being directed to Petersburg did not immediately reach him. The census had not been fully taken under General Moore, which was another strong motive for dispatch. His health & mind had been severely shocked, as I heard, by disease, and on his own account, as well as that of the public, I was glad that he withdrew. It is said that he has sufferd much from that cause, by the misconduct of his deputies.
                I have at length made the arrangments, and appointments, that were injoind on me, by the late law, for carrying into effect the treaty with Spain. Judge White of Tennessee Govr King of Maine, & Mr Tazewell, are the Commissrs. for the settlement of claims on Spain. Dr. Watkins of Bal: is secretary & Jos: Forrest of this city, Clerk of the board. The territory from St Mary’s to Cape Florida makes one collection district for the revenue; from the cape to Apalachicola, a second; & thence to the perdido, the third. At the last, I have appointed Mr Alexr Scott Collector, Steuben Smith naval officer, who will appoint John Martin Baker Inspector. At St. Augustine Mr Hackley is appointed, Surveyor and Inspector. The salaries to these officers will be small, but I shall endeavour to send them to their stations in a public vessel, & to have them quarterd in the public buildings. The territory ceded, having been divided under Spain, into two provinces, & St Augustine being so very distant from Pensacola, & separated by a wilderness, it was thought adviseable to retain in some circumstances that form. The appointment of the governor extends of course over the whole; but as he will probably reside at Pensacola, a secretary is appointed for St Augustine, and another for Pensacola. Two judicial districts are also form’d, and one Judge appointed for each. Mr Fromentin to the one, and Mr. Duvall, formerly member of Congress from Kentucky for the other. Judge Anderson’s son is appointed district attorney for Pensacola.
                Mr, now Baron de Neuville, has been negotiating with Mr Adams a commercial treaty, without much prospect from the beginning of concluding one. The restrictive duties on both sides had cut up the commerce between the two countries, which on our part was making its way into France, thro England, nice, genoa &c, and had not Florida been surrender’d, would have been smuggled from France into the UStates through its ports. There is reason to think that this resource had been in part relied on in the early stages. The great inequality of the duties imposed by France, compar’d, with those of the UStates, was as you know the motive to our last law, which producd that of France, which cut up the commerce between

us. He proposed a reduction of one third of the existing duties on both sides, which would still preserve the inequality. This was rejected. He has been offerd, a reduction of the duties on French wines & silks, or an augmentation on silks from China in lieu of the latter, simply, for the establishment of equality on ships, on the principle of our act of the 3d. of March 1815. which he has refused. He has since been offerd a regulation on another principle, that of a nominal equality, on both sides, of one and half pr cent for example, on the articles ad valorem, which on a vessel of 250. tons if loaded with cotton would make a duty of 450. dolrs, a regulation, notwithstanding its nominal equality, which by the greater bulk & less value of our articles, would operate decidedly in favor of France, & he now has this proposition under consideration, but with little expec[ta]tion of his accepting it. In short I do not think that there is much, if any prospect, of an agreement.
                The reduction of the army is now compleated. It has been a painful duty, as it will dismiss many good officers, who had relied on the profession as a support, & have no other resource at present.
                The termination of the Neapolitan movment, has by its manner disgracd that country, if it does not injure the cause in Spain & Portugal. The foundation is weak; the people are ignorant, depravd, & unequal to such a trial. Mrs Monroe & Mrs Hay have been sick since Congress left us, & recently, our gd. daughter, Hortensia has been dangerously ill, with a sore throat & fever which had nearly carried her off. The complaint is atmospheric, & has taken off several children in this part of the city. The fever has left her, & her throat getting well, but she is reducd to a skeleton. I shall move them to Loudoun (where Mrs Gouverneur was sent with her child for safety) as soon as she can travell. The Board of Commissrs. will meet the 1st. of June, and I wish to be here to confer with them generally on their business; and other concerns will necessarily bring me here occasionally, so that for the present my residence will be principally in Loudoun. Should we visit Albemarle, or I alone, we shall certainly call on you. Our best respects to Mrs Madison & family. Very sincerely I am your friend
                
                    James Monroe
                
            